UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


WILLIAM JASPER,                          
                  Plaintiff-Appellant,
                  v.
D/S BIGGERSTAFF, Quarter Master                  No. 02-6236
East; SERGEANT SPROUSE, Quarter
Master West; D/S THOMPSON,
Quarter Master West,
              Defendants-Appellees.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                        (CA-01-1059-AM)

                   Submitted: September 12, 2002

                       Decided: October 7, 2002

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded by unpublished per curiam opinion.


                             COUNSEL

William Jasper, Appellant Pro Se.
2                        JASPER v. BIGGERSTAFF
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William Jasper seeks to appeal the district court’s order dismissing
for failure to state a claim his 42 U.S.C. § 1983 action. The notice of
appeal was received in the district court shortly after the expiration of
the appeal period. Under Fed. R. App. P. 4(c)(1) and Houston v. Lack,
487 U.S. 266 (1988), the notice is considered filed as of the date Jas-
per properly delivered it to prison officials for mailing to the court.
The record does not reveal if or when Jasper complied with the
requirements of Fed. R. App. P. 4(c)(1). Accordingly, we remand the
case for the district court to obtain this information from the parties
and determine the timeliness of the filing under Fed. R. App. P.
4(c)(1) and Houston v. Lack. The record, as supplemented, will then
be returned to this court for further consideration. We deny Jasper’s
motions for appointment of counsel and for an extension of time to
file an informal brief.

                                                           REMANDED